Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objection
Claims 1-19 are objected to because of the following informalities:
A) In claim 1, the limitation of “is arranged such that a distance from an opposite light source end is the same as a distance from the light source end to the light-source-end-side top portion uneven distribution prism, and has a different uneven distribution amount of the top portions from that of the light-source-end-side top portion uneven distribution prism” is unclear language. It is not clear what is meant by the limitation. 
Further, a) the limitation of “the plurality of unit prisms have at least a plurality of top portion uneven distribution prisms in which the top portions are unevenly distributed in the normal direction is unclear language. Is the top portion the vertex.
b) and the plurality of top portion uneven distribution prisms have a light-source-end-side top portion uneven distribution prism positioned on a light source end side close to the light source in the normal direction (is this the side of the prism closer to the light source)
b)  and an opposite-light- source-end-side top portion uneven distribution prism which is positioned on an opposite light source end side on an opposite side of a light source end in the normal direction (is it the side of the prism further from the light source),
If a),)b) and c) maybe the case, then what is meant by:
 is arranged such that a distance from an opposite light source end is the same as a distance from the light source end to the light-source-end-side top portion uneven distribution prism, and has a different uneven distribution amount of the top portions from that of the light-source-end-side top portion uneven distribution prism.  It is not clear what is meant by this limitation. 
Appropriate correction is needed. Claims 2-19 are objected because of their dependency on claim 1.

Further for claim 10, the limitation of “, while one base angle of one pair of base angles is all the same” is unclear language. It is not clear what is meant by one base angle of one pair of base angles is all the same.
Appropriate correction is needed.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on claim 1 which recites the prisms for the lower/first prismatic lens unit 16, however, “base angle changes in a curved shape” in the instant specification refers to the “upper/second prismatic lens unit”. Therefore, the limitation of claim 4 is confusing as it does not apply to Claims 2 and 1 on which it is dependent. Appropriate correction is needed.

For claim 10, the limitation of “the other base angle changes in a curved shape depending on the position in the orthogonal direction” is unclear language. It is not clear what is meant by “the other base angle changes in a curved shape”. Appropriate correction is needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,11-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh (WO 2017164117 A1, used equivalent US 20190101759 A1 is relied upon in the rejection)
Regarding claim 1, Katoh teaches a display device (Fig.3, 4 and Fig.8 and 7 and disclosure for Embodiment 2/Fig.8) comprising: a light source 13; a light guide plate 15 having a light entering end surface which is at least a part of an outer peripheral end surface and on which light from the light source is incident and a light emitting plate surface which is one of a pair of plate surfaces and emits light; 
a display panel (liquid crystal panel 11) arranged so as to face the light emitting plate surface with respect to the light guide plate; and a lens sheet 16 that is arranged so as to be interposed between the light guide plate and the display panel and refracts the light emitted from the light emitting plate surface, wherein the lens sheet has a prism unit (19a1 and 19a2) arranged on a light entering surface facing the light emitting plate surface, and the prism unit has a plurality of unit prisms arranged along a normal direction of the light entering end surface, extending along the light emitting plate surface and along an orthogonal direction orthogonal to the normal direction, and having a top portion and a pair of slopes sandwiching the top portion, 
and the plurality of unit prisms have at least a plurality of top portion uneven distribution prisms in which the top portions are unevenly distributed in the normal direction, and the plurality of top portion uneven distribution prisms have a light-source-end-side top portion uneven distribution prism positioned on a light source end side close to the light source in the normal direction (the side of the prism closer to the light source from Fig.8) and
 an opposite-light- source-end-side top portion uneven distribution prism which is positioned on an opposite light source end side ((the side of the prism further to the light source from Fig.8) on an opposite side of a light source end in the normal direction, 
is arranged such that a distance from an opposite light source end is the same as a distance from the light source end to the light-source-end-side top portion uneven distribution prism, and has a different uneven distribution (uneven distribution of the prisms shown in Fig.8) amount of the top portions from that of the light-source-end-side top portion uneven distribution prism (see disclosure for Fig.8 and unevenly distributed prisms, also see Objection to Claim 1 above).

Regarding claim 2, Katoh teaches a display device (Fig.3, 4 and Fig.8 and 7), wherein the plurality of unit prisms have the same top angle at the top portion (disclosure of Fig.8/Embodiment 2) 

Regarding claim 3, Katoh teaches a display device (Fig.3, 4 and Fig.8 and 7),, wherein the plurality of unit prisms are configured such that a base angle changes linearly depending on a position in the normal direction (also see in Katoh: . (1) In the first to third embodiments described above, the case where the difference in the area and the inclination angle on each inclined surface continuously changes gradually according to the arrangement of the light guide plate prism, the optical sheet prism, and the microprism is described. Depending on the arrangement of the optical plate prism, the optical sheet prism, and the microprism, the difference in the area and the inclination angle on each slope may be sequentially changed step by step).

Regarding claim 4, Katoh teaches a display device, wherein the plurality of unit prisms are configured such that a base angle changes in a curved shape depending on a position in the normal direction (see 112 rejection above).

Regarding claim 11, Katoh teaches a display device (Fig.3, 4 and Fig.8 and 7 and disclosure for Embodiment 2/Fig.8) wherein while a plurality of the light-source-end-side top portion uneven distribution prisms are arranged in a range from a center of the lens sheet in the normal direction to the light source end and the top portions are unevenly distributed on the light source end side in the normal direction, a plurality of the opposite-light-source-end-side top portion uneven distribution prisms are arranged in a range from the center of the lens sheet in the normal direction to the opposite light source end, and the top portions are unevenly distributed on the opposite light source end side in the normal direction (see disclosure of Fig.8/Embodiment 2).

Regarding claim 12, Katoh teaches a display device (Fig.3, 4 and Fig.8 and 7 and disclosure for Embodiment 2/Fig.8), wherein in the plurality of top portion uneven distribution prisms, the top portions are unevenly distributed on a center side of the lens sheet in the normal direction.

Regarding claim 19, Katoh teaches a (Fig.1 and 2), head-mounted display comprising: the display device; a lens unit RE that forms an image displayed on the display device on an eye of a user; and a head-mounted device having the display device and the lens unit and mounted on a head of the user (disclosure of Fig.2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Usukura (WO 2018088342 A1)
Regarding claim 5, Katoh teaches a display device, wherein the (first) lens sheet (from claim 1) is replaced/interchanged by a lens sheet (called second lens):
wherein the second lens sheet has a second prism unit arranged on any one of the plate surfaces, the second prism unit has a plurality of second unit prisms arranged along the orthogonal direction, extending along the normal direction, and having a second top portion and a pair of second slopes sandwiching the second top portion, 
the plurality of second unit prisms have at least a plurality of second top portion uneven distribution prisms in which the second top portions are unevenly distributed in the orthogonal direction, and the plurality of second top portion uneven distribution prisms have a one-end-side top portion uneven distribution prism positioned on one end side in the orthogonal direction and a the-other-end-side top portion uneven distribution prism which is positioned on the other end side in the orthogonal direction, 
is arranged such that a distance from the other end is the same as a distance from the one end to the one-end-side top portion uneven distribution prism, and has a different uneven distribution amount of the second top portion from that of the one-end-side top portion uneven distribution prism (see Fig.13 and Fig.18 and its disclosure  in Katoh, also see in Kitoh: In the fifth embodiment, the configuration of the optical sheet 416 is changed from the first embodiment. In addition, the overlapping description about the same structure, an effect | action, and effect as above-mentioned Embodiment 1 is abbreviate | omitted).
However, Katoh does not teach the display panel further comprising: a second lens sheet arranged so as to be interposed between the (First) lens sheet and the display panel. 
Usukura teaches the first and second lens units (17 and 20 and Fig.3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add a second lens sheet disclosed in Usukura, in the device of Katoh in order to suppress luminance unevenness.

Regarding claim 8, Katoh in view of Usukura teaches the display device wherein the second prism unit is arranged on the plate surface facing the lens sheet, of the plate surfaces of the second lens sheet (see 21 and 217 in Fig.9 of Usukura).

Regarding claim 9, Katoh in view of Usukura teaches the display device wherein, wherein the plurality of second unit prisms are configured such that, while one base angle of one pair of base angles is all the same, the other base angle changes linearly depending on the position in the orthogonal direction (22a1 in Fig.9 of Usukura).

Regarding claim 10, Katoh in view of Usukura teaches the display device wherein, the plurality of second unit prisms are configured such that, while one base angle of one pair of base angles is all the same (see Objection to claim above), the other base angle changes in a curved shape (see 112 rejection above) depending on the position in the orthogonal direction.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Usukura and further in view of Miyamoto (KR 20100037146 A)
Regarding claim 6, Katoh in view of Usukura teaches the invention set forth in claim 5 above but is silent regarding the second prism unit arranged on the plate surface on an opposite side of a side facing the lens sheet, of the plate surface of the second lens sheet, and in the lens sheet and the second lens sheet, plate surfaces facing each other are respectively roughened.
However, it is well known in the art to roughen prismatic sheets, on the surface that does not have the prismatic structures, as disclosed in Miyamoto (see in Miyamoto: For example, although the backlight unit of the following structure is considered to have some effect on moire suppression, it is still insufficient. For example, it was examined that the non-prism surface of the prism sheet was roughened as a means for obtaining the uniformity of the brightness of the backlight (see Patent Document 3, for example).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use rough surface of prismatic sheets, as disclosed in Miyamoto, in the device of Katoh in view of Usukura in order to achieve moire suppression.

Regarding claim 7, Katoh in view of Usukura and Miyamoto teaches the surface opposite of the prismatic structures of a prismatic sheet to be roughened, however it does not teach a surface roughness of the plate surface facing the lens sheet in the second lens sheet is smaller than a surface roughness of the plate surface facing the second lens sheet in the lens sheet.  However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the desired amount of roughness in each of the prismatic sheets, in the device of Katoh in view of Usukura and Miyamoto in order to optimize- moire suppression.

Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Inoue (KR 20160138954 A)
Regarding claim 13, Katoh teaches the invention set forth in claim 1 above but is silent regarding the light guide plate has a light emitting plate surface lens unit provided on the light emitting plate surface, and the light emitting plate surface lens unit has a plurality of light emitting plate surface unit lenses extending along the normal direction and arranged along the orthogonal direction.
 Inoue teaches the light guide plate has a light emitting plate surface lens unit 50 (Fig. 2,3 ,4 and 5; see in Inoue: And a plurality of unit optical elements 50 formed on the substrate) provided on the light emitting plate surface, and the light emitting plate surface lens unit has a plurality of light emitting plate surface unit lenses extending along the normal direction and arranged along the orthogonal direction.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use lens elements on the light guide surface, as disclosed in Inoue, in the device of Katoh in order to  achieve an excellent light conversion function (see in Katoh: it is possible to exhibit an excellent light converging function with respect to the light component along the arrangement direction (second direction) of the unit optical element 50 by refraction and reflection at the light exiting side surface 51 And it is also possible to effectively suppress the occurrence of side lobes).

Regarding claim 14, Katoh in view of Inoue teaches a display device wherein the light emitting plate surface lens unit is a light emitting plate surface lenticular lens in which the plurality of light emitting plate surface unit lenses are configured with a plurality of light emitting plate surface cylindrical lenses (50 in Fig.1, 2 and 4; see in Inoue: 51 on the main cut surface of the unit optical element 50 is formed by a curved surface).

Regarding claim 15, Katoh in view of Inoue teaches a display device wherein, the light emitting plate surface lens unit is a light emitting plate surface prism in which the plurality of light emitting plate surface unit lenses are configured with a plurality of light emitting plate surface unit prisms (see in Inoue: However, the present invention is not limited to this example, and various modifications are possible. For example, the plurality of unit optical elements 50 included in the light guide plate 30 may have different configurations. The sectional shape of the unit optical element 50 on the main cut surface is not limited to the specific example shown in Fig. 5, and may be, for example, a triangular shape or a semicircular shape).

Regarding claim 17, Katoh in view of Inoue teaches a display device wherein the light guide plate has a light emitting opposite plate surface lens unit provided on a light emitting opposite plate surface which is a plate surface on an opposite side of the light emitting plate surface, and the light emitting opposite plate surface lens unit has a plurality of light emitting opposite plate surface unit lenses extending along the normal direction and arranged at intervals along the orthogonal direction (see rejection in claim 13 above).

Regarding claim 18, Katoh in view of Inoue teaches a display device wherein the light guide plate has an emitted-light reflection unit (17a in Fig.3 of Katoh) provided on the light emitting opposite plate surface, the emitted-light reflection unit has a plurality of unit reflection units extending along the orthogonal direction and arranged at intervals along the normal direction, and the light emitting opposite plate surface lens unit is formed such that the light emitting opposite plate surface unit lens protrudes outward from the unit reflection unit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Inoue and further in view of Hirayama (US 20170363909) and Hirayama (WO 2016017487 A1, hereinafter Hirayama2)
Regarding claim 16, Katoh in view of Inoue teaches the light emitting plate surface lens unit is a compound lens but does not teach “in which the plurality of light emitting plate surface unit lenses are configured with a plurality of light emitting plate surface cylindrical lenses and a plurality of light emitting plate surface unit prisms”.
Hariyama teaches a light guide surface with a combination of convex and prisms (72 and 55 in Fig.4,[0078]-[0079]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a combination of cylindrical and prismatic elements on the light guide surface, as disclosed in Hariyama, in the device of Katoh in view of Inoue in order to increase front luminance.
 	Katoh in view of Inoue and Hariyama does not teach: in the compound lens, regarding an occupancy ratio in the orthogonal direction on the light emitting plate surface, the light emitting plate surface cylindrical lens and the light emitting plate surface unit prism are provided such that, while the occupancy ratio of the light emitting plate surface unit prism is relatively low and the occupancy ratio of the light emitting plate surface cylindrical lens is relatively high on a side close to the light entering end surface in the normal direction, the occupancy ratio of the light emitting plate surface unit prism is relatively high and the occupancy ratio of the light emitting plate surface cylindrical lens is relatively low on a side far from the light entering end surface in the normal direction.
However, it is well known in the art to change the density/occupancy ratio of the microstructures formed on light guides or prism units with respect to the distance from the light source, as disclosed in Hirayama1 ([0027],[0029],[0030].[0147]-[0150],[0`157],[0158],[0160],[0161],[0168],[0172] and [0186]-[0187]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to change the occupancy density of the surface structures along the distance from the light source in order to avoid uneven brightness that may occur as a result of the LEDs ([0170] in Hariyama1).

Other art
US 20100085771 A1 and CN 101324726 A teach combined cylindrical and prismatic lenses on a light guide.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner